DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/22 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, and 7 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,657,464 (hereinafter Dunki-Jacobs) in view of US Patent 9,341,278 (hereinafter Esche).
Regarding claim 1, Dunki-Jacobs shows a fitting for a sanitary installation comprising a control unit (332) and at least one sanitary element (330A, 330B) controllable with the control unit (332), characterized in that the fitting comprises at least one vibration detector (318, 380) for detecting ambient vibrations, wherein the at least one vibration detector (318, 380) is connected to the control unit via a data channel (col. 23, In. 7 — 10), whereinthe settings of the at least one sanitary element being changeable on the basis of the ambient vibrations (col. 17, In. 37 — 47; col. 22, In.53 — 60), and at least one supply line (314, 315) is connected before the at least one sanitary element (330A, 330B), and at least one discharge line (316) is connected after the at least one sanitary element (fig. 9). Dunki-Jacobs shows the at least one vibration detector (318) is arranged near the supply lines (314, 315) and the sanitary element (330A, 330B) since they are all mounted in the same housing (312) but fails to show explicitly that it is arranged on the at least one line and/or on the sanitary element. Attention is turned to Esche which shows a detector (30) arranged on at least one line (62) for a sanitary installation for creating a compact structure. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to locate the vibration sensor of Dunki-Jacobs in any reasonable configuration within the housing, and to select a position in which the detector is arranged on the at least one line would be an obvious rearrangement of parts known in the art to produce the same expected result as evidenced by the teachings of Esche mentioned above. In other words, under the explicit teaching of Esche of showing a detector mounted on a line, and under the teaching of Dunki-Jacobs which show a detector at least adjacent to a supply line and a discharge line all located within the same housing, merely arranging the position of the detector to be on one of the lines as opposed to merely near the lines would be obvious to one having ordinary skill in the art in view of the teachings above.
Regarding claim 2, the at least one vibration detector is a piezoelectric detector (col. 6, In. 40 — 44).
Regarding claim 3, there are two sanitary elements (330A, 330B).
Regarding claim 5, there are at least two vibration detectors (318, 380).
Regarding claim 7, the sanitary element (330A, 330B) is a valve (col. 22, In. 31).
Regarding claim 8, the sanitary element (330A, 330B) is designed for use witha liquid (col. 22, In. 21 — 22).
Regarding claim 9, the control unit (332) and the vibration detector (318, 380) are designed in such a way that they can detect the presence of a user in a predetermined area of the environment and based on this can change the settings of a specific sanitary element (col. 15, In. 8 — 28).
Regarding claim 10, the vibration sensor (380) is arranged at a distance from the sanitary installation (fig. 9).
Regarding claim 11, the sanitary installation is a shower (fig. 9).
Regarding claim 12, there is a sound generator which is arranged at a distance from the fitting (col. 16, In. 3).
Regarding claim 13, there is a method for changing a setting of a sanitary element (330A, 330B) of a fitting according to claim 1, comprising the steps of detecting ambient vibrations with the at least one vibration detector (318, 380) (col. 22, In. 1 — 3), generating a vibration signal with the at least one vibration detector, transmitting the vibration signal to the control unit (332) with the data channel, and changing the setting of the sanitary element (330A, 330B) by the control unit (332) based on the transmitted vibration signal (col. 22, In. 53 — 67).
Regarding claim 14, changing the settings comprises fully and partially opening and closinga valve (col. 22, In. 21 — 29).
Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754